 

Exhibit 10.1

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This First Amendment (the “Amendment”) to the Employment Agreement dated as of
January 26, 2001 (the “Employment Agreement”) between SAFECO Corporation
(“SAFECO”) and Michael S. McGavick (“Employee”) is made on this 12th day of
December, 2002.

 

WHEREAS, SAFECO and Employee have entered into the Employment Agreement;

 

WHEREAS, Employee has requested a reduction in the amount of Employee’s
termination payments as originally specified in the Employment Agreement; and

 

WHEREAS, SAFECO has agreed to make such change and the parties agree that it is
appropriate to make related changes to Employee’s noncompetition and
nonsolicitation obligations;

 

NOW, THEREFORE, the parties agree as follows:

 

1. TERMINATION PAYMENTS

 

The annual base salary portion of the termination payments is amended from three
years’ to one years’ annual base salary throughout Section 6.1 of the Employment
Agreement, and such Section shall read as follows:

 

6.1 Termination by SAFECO

 

If SAFECO terminates Employee’s employment without Cause prior to the third
anniversary of the Effective Date: (i) Employee shall be entitled to receive (a)
termination payments equal to one years’ annual base salary and target bonus and
(b) any unpaid annual base salary which has accrued for services already
performed as of the date termination of Employee’s employment becomes effective;
and (ii) if Employee is terminated by SAFECO for Cause, Employee shall not be
entitled to receive any of the foregoing benefits, other than those set forth in
clause (i)(b) above. If SAFECO terminates Employee’s employment without Cause
after the third anniversary but before the fifth anniversary of the Effective
Date, Employee shall receive (a) termination payments equal to one years’ annual
base salary (at the annual rate then in effect), and (b) an amount equal to the
amount set forth in clause (i)(b) above. Except as provided above, Employee’s
rights upon termination of employment will be governed by SAFECO’s standard
policy and practice, or as determined by the Board of Directors or a committee



--------------------------------------------------------------------------------

thereof. The termination payments are payable contingent upon Employee’s
resignation from SAFECO’s Board of Directors and execution of a waiver and
release of claims arising out of his employment and/or the termination of his
employment with SAFECO.

 

2. NONCOMPETITION AND NONSOLICITATION TIME PERIOD

 

The three year time period set forth in Section 7.2 of the Employment Agreement
is amended to one year, and such Section shall read as follows:

 

7.2 Scope of Competition

 

Employee agrees that he will not, directly or indirectly, during his employment
and for a period of one year from the date on which his employment with SAFECO
terminates for any reason, or this Agreement expires, be employed by, consult
with, be a director of or otherwise perform services for, own, manage, operate,
join, control or participate in the ownership, management, operation or control
of or be connected with, in any manner, any Competitor. A “Competitor” shall
include any entity which, directly or indirectly, competes with SAFECO or
produces, markets, distributes or otherwise derives benefit from the production,
marketing or distribution of products or services which compete with products
then produced or services then being provided or marketed, by SAFECO or the
feasibility for production of which SAFECO is then actually studying, or which
is preparing to market or is developing products or services that will be in
competition with the products or services then produced or being studied or
developed by SAFECO, in each case within the geographical area of the United
States, unless released from such obligation in writing by SAFECO’s Board of
Directors. Employee shall be deemed to be related to or connected with a
Competitor if such Competitor is (a) a partnership in which he is a general or
limited partner or employee, (b) a corporation or association of which he is a
shareholder, officer, employee or director, or (c) a partnership, corporation or
association of which he is a member, consultant or agent; provided, however,
that nothing in this Agreement shall prevent the purchase or ownership by
Employee of shares which constitute less than one percent of the outstanding
equity securities of a publicly or privately held corporation, if Employee had
no other relationship with such corporation.

 

2



--------------------------------------------------------------------------------

 

3. EFFECT UPON REMAINDER OF EMPLOYMENT AGREEMENT

 

Except as modified by this Amendment, the Employment Agreement remains in full
force and effect, and unless specifically referenced in this Amendment, all
other terms and provisions of the Employment Agreement remain unchanged. In the
event of any inconsistency between this Amendment and the Employment Agreement
regarding the specific subject matter of this Amendment, this Amendment shall
control.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

SAFECO Corporation

     

Michael S. McGavick

By

 

/S/    WILLIAM G. REED, JR.

--------------------------------------------------------------------------------

     

/S/    MICHAEL S. MCGAVICK

--------------------------------------------------------------------------------

   

William G. Reed, Jr.

Chairman of the Board of Directors

       

 

3